-~» l Jr

AO 2453 (Rev. 02/08/2019) Judgment in a Crir_ninal Petty-Case (Modified) ' . l Page 1 of 1

UNITED S-TATES DISTRICT COURT
- soUTHERN DIsTchT or cALlF_oRNIA `

` United states of America _ JUDGMENT IN A cRIMINAL CASE
v_ _ (For Offenses Committed On or Ahcr November l 1987)
n Mario Guadarrama_Ayala Case Number: 3_:19-rnj-20834

Robert Llewellyn SWain
Def€rrdant.'.s Aiiorney

 

REGISTRATION No. 3325`4293

THE DEFENDANT:
pleaded guilty to count(s)_ 1 Of Complaint

 

|:l was found guilty to count(s)

 

 

 

' after a plea of not guilty.
Accordingly, the defendant ls adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense _ Count Number§s)
' 8:1325 ' ILLEGAL ENTRY (M_isdemeanor) _ _ _ - l -'
I:l The defendant has been found not guilty on count(s) _ _ -
l:l Count(s) ' - dismissed on the motion of the United States.
IMPRISONMEN-T

rfhc defendant 1s hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: . 7

 

d TIME s`ERVED- ' 1:1 . _ ` days

|Xl Assessment: $10 WAIVED l Fine: WAIVED _ _ `_ -

Co_urt recommends U_SMS, ICE or DHS or other arresting agency return all property and all documents in '
the defendant’s possession at the time of arrest upon their deportation or removal. _ '
|:| Court`recommends defendant be deported/removed with relative, _ charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and
United States Attomey of any material change' m the defendant s economic circumstances

Thursday, February 14, 2019
D`ate of Imposition of Sentence _

 

 

 

 

 

 

 

Received ’ `,/ ' _
` DUSM f 7
Fl_ LED n UNITED ST-ATES MA_GISTRATE JUDGE
` _ `F9b142019 _ -- -
' Cle-l'k,$ Office 'COPY - cl..ERK.'u.s.msTmcr coun"r 1 j ' 3:19-mj-20834 .
1 . sou'rHErm oterch 01= cALlFonmA - - - - ' '
' ' BY alan`¢:as BEFuTY

 

 

 

 

 

